Judgment, Supreme Court, Bronx County (Arlene R. Silverman, J.) rendered February 5, 1991 convicting defendant, upon a jury’s verdict, of one count each of criminal possession of a controlled substance in the second and third degrees and criminal sale of a controlled substance in the third degree, and upon his guilty plea, of criminal sale of a controlled substance in the third degree and sentencing him to concurrent indeterminate terms of from three years to life imprisonment on the possession in the second degree count and one to three years on the possession in the third degree and sale in the third degree counts and a definite one year term on the sale in the third degree count following his guilty plea, the latter sentence as a youthful offender, unanimously affirmed.
Defendant claimed at trial that he too was a purchaser together with the undercover officer in an apartment located at 1055 University Avenue in the Bronx. Accordingly, the evidence concerning prior complaints of drug activity at that building and from that apartment did not prejudice the defendant and, in any event, was not appropriately objected to at trial, thereby waiving the issue for appellate review. Further, the summation comment objected to was stricken.
Accordingly defendant was not deprived of a fair trial. Concur—Sullivan, J. P., Carro, Wallach and Asch, JJ.